Case: 1:21-cv-01742 Document #: 12-1 Filed: 05/15/21 Page 1 of 4 PageID #:414




                     Exhibit A
     Case: 1:21-cv-01742 Document #: 12-1 Filed: 05/15/21 Page 2 of 4 PageID #:415




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

________________________________
MAGENAV, INC.
                                                      DEFENDANT’S DECLARATION
                       Plaintiff,

        -against-                                     Case No. 21-cv-1742

SEVENSELLERS, INC. d/b/a
MEGA DEALS AND SAVINGS,
and SEVENSHOPPER,INC.

                  Defendants.
________________________________

        Lin Shou declares as follows:

        I am the CEO and a shareholder of Defendant Sevenshopper, Inc. I declare the following

to be true subject to the penalty of perjury. Except as otherwise expressly stated to the contrary, I

have personal knowledge of the following facts and, if called as a witness I would testify as

follows:

1.      I submit this Declaration in support of Sevenshopper, Inc’s (“Movant”) pre-Answer

motion for dismissal and other relief.

2.      Movant is a corporation organized and existing under the laws of Delaware that owns and

operates a Merchant Storefront on amazon.com called Mega Deals and Savings through which it

markets and sells various products under its registered trademark “Nestforia”.

3.      One of those products is a hand free sanitary device listed on amazon as the “Nestforia

Hygiene Hand Free Door Opener Non-contact No touch Keychain-Hands Free Keys No-Touch

Door Opener Button Pusher Tools for Home Outdoor” (“the Nestforia Key”).
     Case: 1:21-cv-01742 Document #: 12-1 Filed: 05/15/21 Page 3 of 4 PageID #:416




4.      In creating the listing for that product Movant selected key words that we determined

would make the listing as visible as possible to potential customers by maximizing amazon

search engine optimization.

5.      We chose some of the words because we expected consumers to search for them

individually. These individual words include our brand name “Nestforia”, “hygiene”, “keys”

and, “non-contact”. We chose the other words in the listing because in combination they make

up the terms and phrases that we expect consumers to use while searching for products of this

type. These phrases include “hand free door opener”, “No touch”, “Hands Free”, “No Touch

Door Opener”, “No touch Keychain” and, “Button Pusher Tools for Home Outdoor”.

6.      Prior to creating the listing for this product neither I nor anyone else involved in that

process had any knowledge of Plaintiff’s purportedly protected right to the word mark “Hygiene

Hand”. Nor did we intend those two words to be read as a phrase in the product listing since that

would make the next phrase “free door opener” and we do not give away our door openers for

free.

7.      The product we sell bears no words, numbers, images or markings of any kind. Nor does

its appearance or design infringe on any protected intellectual property rights. The item is a

generic design identical to that available from any of dozens, if not hundreds of other sellers of

similar products.

8.      Movant does not own or operate any internet storefront other than the one on amazon nor

do we sell the Nestforia key anywhere other than amazon. The images used on that storefront are

all pictures of our products and, upon information and belief, we do not use images of Plaintiff’s

products in any way.
      Case: 1:21-cv-01742 Document #: 12-1 Filed: 05/15/21 Page 4 of 4 PageID #:417




9.       Based upon my personal knowledge and investigation into the matter, neither I nor

anyone else affiliated with Movant has ever heard of the Co-Defendant or any of the

“Counterfeiting Defendants” listed in Exhibit 2 to Plaintiff’s Complaint. Nor does Movant have

any relationship to any of them. Movant has never provided any products to them, coordinated

sales or marketing efforts with them, induced them to take any act or omission, or otherwise had

any interaction with any of them.

10.      Movant has never received any complaints nor have any customers attempted to return

the product in question nor complained to us, nor have we ever learned from any source that

anyone has been confused into believing they were purchasing Plaintiff’ product and received

ours instead. Other than the use of the two descriptive, generic words “hygiene” and “hand”

there is nothing on the listing, packaging or the product itself that could lead a reasonable

consumer to believe we or our products have any relationship to Plaintiff. The product doesn’t

even have our company or brand name on it, much less theirs.

11.      I have reviewed the sales history for the product in question and determined that we sold

precisely one item to a party in Chicago Illinois in March 2021 which I believe to have been a

“test buy” by Plaintiff’s counsel, not a legitimate purchaser.

Dated: May 14, 2021

                                                                 /s/Lin Shou
